Citation Nr: 1611858	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-33 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1956 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his VA Form 9, dated December 2012, the Veteran reported a change of address from a PO Box to a street address in Silver Creek, Georgia, and requested a Board hearing before a Veterans Law Judge sitting at the RO.  He again reported such new address in April 2013.  In August 2014, November 2014, February 2015, September 2015, and November 2015, the AOJ sent letters to the Veteran to notify him he had been placed on the list of persons wanting to appear at the RO for an in-person before the Board.  The letters were sent to the Veteran's old address and subsequently returned as undeliverable.  Thereafter, in December 2015, the AOJ sent a letter to the Veteran advising him that his Board hearing had been scheduled for February 2016 to the address reported in the Veteran's VA Form 9; however, this letter was also returned as undeliverable in January 2016.  Also in January 2016, the Veteran reported a change of address to a location in Chickamauga, Georgia.  In February 2016, the Veteran failed to report to his scheduled Board hearing.  In his March 2016 Appellant's Brief, the Veteran's representative reported that the Veteran did not receive notice of his Board hearing and that he still wishes to have an in-person or video-conference hearing at the RO before a Veterans Law Judge. 

Based on the foregoing, the Board finds that the Veteran was not properly notified of his hearing.  As such, upon remand, he is to be scheduled for another Board hearing with notice sent to his current address in Chickamauga, Georgia.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing before a Veterans Law Judge via video-conference or sitting at his local RO.  Notice of the hearing should be sent to his current mailing address in Chickamauga, Georgia.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

